DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 09/22/2021 from which Claims 1-11 and 15-20 are pending of which Claims 1 and 3-4 were amended and Claims 12-14 were cancelled.  Claims 16-20 are withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 09/22/2021.   
Claim Rejections - 35 USC § 112(b)
Claims 1-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims1-11 and 15, Claim 1 recites “. . . wherein the polyorganosilsesquioxane is represented by the following General Formula (1), 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein, in the General Formula (1), [SiO1.5] represents a structural portion composed of a siloxane bond (Si-O-Si) in the 1.5] representing a structural portion composed of a siloxane bond (Si-O-Si) in the polyorganosilsesquioxane wouldn’t the siloxane bond of (Si-O-Si) need another oxygen bonded to one of the Si atoms in the siloxane bond given the 1.5, and wouldn’t the [SiO1.5] need another Si or linked to another Si outside the bracket for the (Si-O-Si) bond?   In other words is the siloxane bond (Si-O-Si) a portion of the General Formula 1 [SiO1.5] or is the General Formula 1 [SiO1.5] a portion of the siloxane bond (Si-O-Si) or are there siloxane (Si-O-Si) bonds in polysilsesquioxane?  Second, with the General Formula 1 [SiO1.5] representing a structural portion composed of a siloxane bond (Si-O-Si) in the polyorganosilsesquioxane do all or some of the integer values for p, q and r come from more than one General Formula 1 [SiO1.5] or from other portions of the polysilsesquioxane?  Third, with Rc’s forming a bond with each other is this bond the same as or part of or additional to the siloxane bond of which the General Formula (1) [SiO1.5] represents a portion?  Fourth, General Formula one has from [SiO1.5] as a T-unit three bonds with oxygen with (Ra)p, (Rb)q and (Rc)r bonded to the same Si in SiO1.5 SiO1.5 appears to be is missing an indication of a plural SiO1.5 units to get a plurality of Rc’s for bonding to other [SiO1.5] and for accounting for the bonds of
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  
Allowable Subject Matter
Claims 1-11 and 15 would be allowable if Claim 1 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787